Dear Mr. Moresi:
You have requested, on behalf of the Assessor of Vermillion Parish, an opinion of this office regarding R.S. 9:2942, which purports to provide a homestead for bond for deed purchasers.
Specifically, you ask whether R.S. 9:2949 (originally enacted as a part of C.C. Art. 477, but designated as R.S. 9:2949
by the Louisiana State Law Institute) has been declared unconstitutional. If R.S. 9:2949 has not been declared unconstitutional, you ask that we also address whether a public official such as an assessor may refuse to abide by the provisions the statute until it has been declared unconstitutional.
In answer to your first question, this office is unaware of, and our research has not revealed, any jurisprudence which has declared R.S. 9:2949 to be unconstitutional.
The answer to your second question can be found in Atty. Gen. Ops. Nos. 95-393 and 95-393A, which state, with reference to Act 640 of 1995:
      "Although Act 640 is now law this office cannot advise assessors to change their ownership records by listing bond for deed buyers as new titled owners. . . it is our opinion that although Act 640 has not itself been declared unconstitutional, the act falls squarely under the Supreme Court's holding in the  Wooden case." Atty. Gen. Op. No. 95-393. (Emphasis added).
      "This office must respectfully reaffirm the conclusion reached in Op. 95-393, and advise that  in our opinion assessors are not bound to grant homestead exemptions to bond for buyer-occupants." Atty. Gen. Op. 95-393A. (Emphasis added).
We trust the foregoing to be of assistance.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
DATE RECEIVED: 4/1/96 DATE RELEASED:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL